NO.
12-07-00354-CV
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
§                      APPEAL
FROM THE 369TH
IN RE:
§                      JUDICIAL
DISTRICT COURT OF
MICHAEL NEWSOME
§                      ANDERSON
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
            In this
original mandamus proceeding, Michael Newsome complains that Janice Staples,
District Clerk of Anderson County, Texas, has not notified him that she
received and filed his petition and motion and has not furnished him with the
assigned trial court case number.  He
further states that he cannot file other motions until he receives file marked
copies of the original documents.  
            A court of
appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to
enforce its jurisdiction.  Tex. Gov't Code Ann. § 22.221 (Vernon
2004).  In order for a district clerk to
fall within our jurisdictional reach, it must be established that the issuance
of the writ of mandamus is necessary to enforce our jurisdiction.  See id.; In re
Coronado, 980 S.W.2d 691, 692-93 (Tex. App.–San Antonio 1998, orig.
proceeding).  Newsome has not
demonstrated that the exercise of our mandamus authority against Staples is
appropriate to enforce our jurisdiction. 
Consequently, we have no authority to issue a writ of mandamus.  Accordingly, the petition for writ of
mandamus is dismissed for want of jurisdiction.
 
 
 
                                                                                                    BRIAN HOYLE   
                                                                                                               Justice
 
 
Opinion delivered September
26, 2007.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)